Citation Nr: 1308793	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  11-18 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel







INTRODUCTION

The Veteran had active naval service from May 1943 to February 1946. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss disability originated during his active service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for the disability on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159. 



Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).   Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Indeed, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Current bilateral sensorineural hearing loss disability is demonstrated in (1) a September 2007 VA audiological examination report, (2) a private audiological assessment and accompanying audiographs from L.A., M.A., CCC-A, of the Gold Coast Hearing Center, and (3) an April 2011 VA audiological examination report.  

The Veteran asserts that he had exposure to in-service acoustic trauma, to include in the performance of his duties as an aircraft squadron photographer in the European Theater during World War II.  He indicated in his detailed written statements that he noticed difficulty hearing what other people were saying years after service.  He has not maintained, and the record does not demonstrate, that he has continuously been aware of appreciable hearing loss since separation from service in 1946.  Instead, he has candidly stated in a November 2007 statement that he and his wife estimate that he first sought treatment at a Miracle Ear Clinic about 30 years earlier, or in about 1977.  In September 2007, he estimated that the Miracle Ear treatment may have been in 1985.  He claims he was told by audiologists at that time that exposure to noises such as airplane noise can cause hearing loss such as his.

Service personnel records (SPRs) reflect that the Veteran served as a Photographer's Mate Third Class during World War II.  His duty stations included Naval Training Center, Great Lakes; Dunkwell, England; London, England; and Photo Squadron #2, Naval Air Station, Norfolk.  His medals included the American Area, European-African-Middle Eastern Area, and Victory-World War II medals.  These also include a record of flight time including 137.4 hours, or 22 flights, in a PB4Y-1 between June 1944 and March 1945 with Air Force Patrol Bombing Squadron 110.  In early June 1944, he flew in an anti-sub mission off the coast of Normandy.  Additionally he completed hundreds of hours of flights as a field photographer between Paris and multiple destinations in various aircraft, including B-26, from May through September 1945.  

The Veteran reports in April 2007 that, to begin service, he went to boot camp at Great Lakes, followed by photo school in Pensacola and motion school in Anacostia-D.C.  He then spent 31 days on a LST going to England.  He then joined Fleet Air Wing 7, Dunkwell, an anti-submarine squadron.  He reported that his job was to keep planes equipped with surveillance cameras.  He was so bored that he volunteered with a number of flight crews as documented in his flight log.  He reports that he was, "lucky enough to be a member of the crew flying on D-Day."  After Paris was liberated, he spent two weeks of temporary duty with the OSS and never returned to his home base.  He was thereafter basically based out of Paris flying in B26's, photographing the coastline of Europe as far north as they could go.  He carried his own records while working for the OSS and returned them to the Navy when he reported back to England for transport home.  His medical records were lost before he was discharged.  He reports that he also covered atomic bombs at the Nevada test site, photographing 12 explosions, two of these being open shots.  

In April 2008, he added that the flights he participated in were on a volunteer basis and were not part of his routine duties.  

As the Veteran's record is generally consistent with his detailed assertions as to acoustic trauma in service, and considering the record in its entirety, the Board finds, as did the RO, that the Veteran was exposed to acoustic trauma in service. 

Service treatment records (STRs) include an induction examination report dated in May 1943, which shows a hearing test with results of 15/15 in both ears.  Examination at separation in February 1946 includes hearing tests described as watch test, 40 out of 40 in each ear, coin click, 20 out of 20 in each ear, and whispered and spoken voice, each 15/15 in each ear.  

A report of VA audiological evaluation dated in September 2007 reflects the Veteran's complaints of hearing difficulty, greatest in a crowded room or when watching television.  The examiner noted the Veteran's pre-service, service and post service history as a photographer.  

Audiogram showed pure tone thresholds, in decibels, as follows: 





HERTZ




500
1000
2000
3000
4000
Average
RIGHT
15
50
65
60
70
61.25
LEFT
10
55
50
65
55
56.25

CNC Speech recognition was 72% on the right and 88% on the left.  

The diagnosis included sensorineural hearing loss, bilaterally.  The examiner opined that based on normal hearing documented in service the Veteran's bilateral hearing loss is not caused by or due to some event or acoustic trauma occurring in service.  

In his substantive appeal received in June 2009, the Veteran again details his service as set forth above.  He also submitted a February 2009 report from L.C., M.A., CCC-A, of Gold Country Hearing Center.  This audiologist reviewed a detailed report of the Veteran's history in service which is virtually the same as the self-reported history discussed above that has been shown to be accurate and consistent with his documented service.  The audiologist discussed the Veteran's type of hearing loss and made reference to the audiogram results and tympanic membrane examinations she included as part of her report.  She found sensorineural hearing loss, bilaterally, and noted that, in her opinion, it is as likely as not that the Veteran's hearing loss is directly correlated with the noise exposure endured during his active service.  She closed her report indicating that she should be contacted if there were any questions with the report.  

Thereafter, the Veteran was afforded another VA audiological evaluation in April 2011.  The examiner noted the Veteran's history, noted that he had exposure to aircraft and 50 caliber machine gun noise, and that he was a photographer.  The examiner noted normal hearing in service at both entrance and separation as indicated by the aforementioned tests.  Audiogram conducted in conjunction with this examination showed pure tone thresholds, in decibels, as follows: 





HERTZ




500
1000
2000
3000
4000
Average
RIGHT
30
55
65
70
70
65
LEFT
15
60
55
65
60
60

CNC Speech recognition was noted as 92% on the left and 96% on the left.  

The diagnosis included bilateral sensorineural hearing loss.  The examiner opined that based on the testing, although the separation testing was not diagnostic, it was less likely than not that the Veteran's bilateral hearing loss is caused by or due to some event or acoustic trauma occurring in service.  

As noted, the Veteran is competent to testify as to observable symptoms such as hearing difficulty, because this symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  The Board has no reason to doubt the credibility of the Veteran's statements included in his claim which generally indicate ongoing hearing loss not since service but for many years starting somewhere between the 1970's and 1980's.  On the contrary, the Board found the Veteran to be candid and free from exaggeration in his written statements.  

The Board finds the opinion as to etiology set forth by L.C. to be at least as probative as the VA opinions.  Her opinion is supported by a discussion of the type of hearing loss the Veteran has and indicates that this type of hearing loss, when considered in relation to the documented acoustic trauma, persuade her that it is at least as likely as not due to service.  Her opinion is not inconsistent with the well established facts of record.  Although there are two VA opinions against the claim, neither of these fully addresses her well-supported favorable opinion and accordingly neither is considered as well-supported.  

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for bilateral hearing loss disability are met.  38 U.S.C.A. §5107(b); 38 C.F.R. 
§ 3.303.


ORDER

Service connection for bilateral hearing loss disability is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


